In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Westchester County, entered May 19, 1975, which is in favor of defendants, upon a jury verdict. Judgment affirmed, with costs. The verdict in favor of defendants is not against the weight of the credible evidence. This verdict is to stand unimpaired since it may not be said that the evidence preponderated so greatly in plaintiffs’ favor that the jury could not have reached its conclusion on any fair interpretation of the evidence (Pertofsky v Drucks, 16 AD2d 690). There *1015was no reversible error committed at the trial. Hopkins, Acting P. J., Cohalan, Damiani, Christ and Titone, JJ., concur.